AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                    (NOTE: Identify Changes with Asterisks (*))
                        Case 4:18-cr-00466-BSM
                     Sheet I
                                                               Document 544 Filed 09/02/20 Page   1 of 7

                                           UNITED STATES DISTRICT COURT
                                                   Eastern District of Arkansas
                                                                 )
           UNITED STATES OF AMERICA                                 AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                 )
                           v.                                    )
                    Jennifer Gosnell                             ) Case Number: 4:18-cr-00466-BSM-11
                                                                 ) USM Number: 32169-009
Date of Original Judgment: _3_/6_/2_0_2_0_ _ _ _ _ __ )              Erin Cassinelli
                               (Or Date ofLast Amended Judgment) ) Defendant's Attorney
                                                                                                                F;LED
                                                                                                           U.S. DISTR:CT COURT
THE DEFENDANT:                                                                                         EASTERN rnsT:,!CT ARKANSAS
[ti' pleaded guilty to count(s) -~ of the Superseding Information
D pleaded nolo contendere to count(s)
       which was accepted by the court.
D was found guilty on count(s)
       after a plea of not guilty.
                                                                                                                                 DE    LERK
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense                                                      Offense Ended                Count
                                     Misprison of a Felony, a Class E Felony                                2/1/2018                     1s




       The defendant is sentenced as provided in pages 2 through --~6_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
[!1'   Count(s)     2, 48, 49 _ _ _ _ _ _ _ _ D is              [ti' are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defcnclant must notify the court and United States attorney of material clianges in economic circumstances.
                                                                                                             2/21/2020*




                                                                              Signature of Judge
                                                                                        Brian S. Miller, United States District Judge
                                                                              Name and Title of Judge
                                                                                          ~-?-cc::)
                                                                              Date
 AO 245C (Rev. 09/19) Amended
                        CaseJudgment     in a Criminal Case
                                4:18-cr-00466-BSM             Document 544 Filed 09/02/20 Page   2 of 7
                      Sheet 4 - Probation                                                  (NOTE: Identify Changes with Asterisks(*))
                                                                                                        Judgment-Page      2     of       6
 DEFENDANT: Jennifer Gosnell
 CASE NUMBER: 4:18-cr-00466-BSM-11
                                                               PROBATION
 You are hereby sentenced to probation for a tenn of:

     3 years.




                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
         probation and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check ifapplicable)
4.        @ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.        D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.        D You must participate in an approved program for domestic violence. (check if applicable)
7.        D You must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.       You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.       If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
l 0.     You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
         fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                       Case
                     Sheet 4A - 4:18-cr-00466-BSM
                                Probation                    Document 544 Filed 09/02/20 Page
                                                                                           (NOTE: 3 of 7Changes with Asterisks (*))
                                                                                                  Identify
                                                                                        Judgment-Page      3    of          6
DEFENDANT: Jennifer Gosnell
CASE NUMBER: 4:18-cr-00466-BSM-11

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                Date
AO 245C (Rev. 09/19) Amended
                       CaseJudgment     in a Criminal Case
                                4:18-cr-00466-BSM            Document 544 Filed 09/02/20 Page   4 of 7
                     Sheet 4B - Probation                                                 (NOTE: Identify Changes with Asterisks(*))
                                                                                                 Judgment-Page   4    of       6
DEFENDANT: Jennifer Gosnell
CASE NUMBER: 4:18-cr-00466-BSM-11

                                            ADDITIONAL PROBATION TERMS
   14. You must participate in a substance abuse treatment program under the guidance and supervision of the probation
   office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment. You must
   abstain from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $10 per session, with
   the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
   financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

   15. You must participate in a mental health treatment program under the guidance and supervision of the probation office.
   You must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month,
   based on ability to pay as determined by the probation office. In the event you are financially unable to pay for the cost of
   treatment, the co-pay requirement will be waived.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                       Case 4:18-cr-00466-BSM
                     Sheet 5 - Criminal Monetary Penalties
                                                             Document 544 Filed 09/02/20 Page   5 of 7
                                                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                                      Judgment - Page   -~5-c_____ of   _ _ _6_ __
DEFENDANT: Jennifer Gosnell
CASE NUMBER: 4:18-cr-00466-BSM-11
                                            CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              Restitution                  Fine                    AVAA Assessment*            JVT A Assessment**
TOTALS           $ 100.00              $                            $                       $                           $


D The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such detennination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                              Total Loss***                           Restitution Ordered                  Priority or Percentage




TOTALS                                                       0.00              $                     0.00


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D the interest requirement is waived for        D fine         D restitution.
     D the interest requirement for the       D    fine      D restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, I JOA, and 113A of Title        18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/ I 9) Amended Judgment in a Criminal Case
                         Case 4:18-cr-00466-BSM
                       Sheet 6 - Schedule of Payments
                                                              Document 544 Filed 09/02/20 Page   6 of 7
                                                                                           (NOTE: Identify Changes with Asterisks(*))
                                                                                                        Judgment - Page     6    of        6
DEFENDANT: Jennifer Gosnell
CASE NUMBER: 4:18-cr-00466-BSM-11

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ~    Lump sum payment of$         _1_0_0_.0_0____ . due immediately, balance due

          D not later than                                      , or
          D    in accordance with    D C,      D D,       D     E,or    D F below; or
B    D    Payment to begin immediately (may be combined with           D C,        D D, or D F below); or
C    D Payment in equal_ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $   _ _ _ _ _ over a period of
         _____ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of
         ··- _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E    D Payment during the term of supervised release will commence within      _ _ _ _ (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                               Joint and Several               Corresponding Payee,
     (including defendant number)                     Total Amount                       Amount                         if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, ( 5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
AO 245C (Rev. 09/19) Criminal Judgment
                       Case 4:18-cr-00466-BSM
                     Sheet 8 ~ Reason for Amendment
                                                           Document 544 Filed 09/02/20 PageNot7for
                                                                                                ofPublic
                                                                                                   7 Disclosure

DEFENDANT: Jennifer Gosnell
CASE NUMBER: 4:18-cr-00466-BSM-11
DISTRICT:    Eastern District of Arkansas

                                               REASON FOR AMENDMENT
                                                         (Not for Public Disclosure)

REASON FOR AMENDMENT:

•    Correction of Sentence on Remand (18 U.S.C.                 •   Modification of Supervision Conditions (18 U.S.C. § 3563(c) or
     3742(f)(l) and (2))                                             3583(e))
•    Reduction of Sentence for Changed Circumstances             •   Modification of Imposed Term of Imprisonment for Extraordinary and
     (Fed. R. Crim. P. 35(b))                                        Compelling Reasons (18 U.S.C. § 3582(c)(l))
•    Correction of Sentence by Sentencing Court (Fed.            •   Modification of Imposed Term of Imprisonment for Retroactive
     R.Crim. P. 35(a))                                               Amendment(s)to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
ii   Correction of Sentence for Clerical Mistake (Fed.           •   Direct Motion to District Court Pursuant to
     R.Crim. P. 36)                                                  • 28 U.S.C. § 2255 or               • 18 U.S.C. § 3559(c)(7)
                                                                 •   Modification of Restitution Order (18 U.S.C. § 3664)
